DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “a groove of the tongue- and-groove connection is formed as a L-shaped projection that extends from the support side of the part of top part” is indefinite. It is unclear if the groove is a recess/indent or a projection. Grooves or recesses cannot project from a surface. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 13-16 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachrai  (DE 4005138 A1 English Translation) in view of Striebel et al. (DE 8208760 U1 English Translation).

  Regarding claim 13, Zachrai discloses a busbar holder (Fig.1) comprising a bottom part (10) and a top part (20) detachably connected with bottom part, between which, if they are connected with each other, at least one busbar passage (11) is formed, wherein top part and bottom part have sliding faces on opposite support sides along which they bear against one another (see bottom of 20 and top of 10 that contact each other ), and between an open position in which top part can be lifted from bottom part (20 is lifted away from10), and a closed position in which top part is mounted to bottom part through a tongue-and-groove connection ( see 16 
Zacharai is silent with respect to wherein a releasable latching pawl mounts top part and bottom part in the closed position.
Stroiebel discloses a releasable latching pawl (29;Fig.2) mounts top part (31;Fig.1) and bottom part (27;Fig.1) in the closed position (when 31 is mounted on 27).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Stroiebel with the top and bottom part of Zacharai in order to provide a convenient latching mechanism between two parts that allows the user to release the connection between the two parts without using additional tools.

  Regarding claim 14, Zachrai discloses a groove (21) of the tongue- and-groove connection is formed as a L-shaped projection that extends from the support side of the part of top part (see 15 and 16 extends from top surface of 10 ) extends from  and bottom part having the L-shaped projection (see 15 and 16 extending from top surface of 10).  
Regarding claim 15, Zachrai discloses, in which the  L-shaped projection (15 and 16) extends into a recess (21)of the respective other part of top part and bottom part, wherein the T-shaped or L-shaped projection in the closed position grips from behind an undercut (see 22) of recess , and wherein the T-shaped or L-shaped projection in the open position is isolated relative to undercut (see 22)
3GGS/rk  
Regarding claim 16, Zachrai discloses, in which the part of top part and bottom part having recess have on an outer side a passage that opens into the undercut (see passage of 21 that opens into 22).
Regarding claim 19, Zachrai discloses in which positioning pin is mounted detachably in mounting side (a screw goes into 12 and mounts 10 to a base).  
Regarding claim 20, Zachrai discloses in which positioning pin is mounted through a predetermined breaking point on the inner circumference of an annular flange, which is arranged inside screw channel bordering on mounting side and preferably aligned with mounting side(an annular flange is inside 12 in order to hold the screw in place in order for it to mount to a base ).
Regarding claim 21, Zachrai discloses in which the top part on its outer side for each busbar receptacle has a mark (23) identifying the position of busbar receptacle (11).  
Regarding claim 22, Zachrai discloses in which the cross-section of the at least one busbar passage (11) is formed by the cross-section of a busbar receptacle in bottom part (bus bar is placed in 11 which is part of 10, wherein busbar receptacle is closed by support side of top part if top part and bottom part are connected with each other (11 is closed off by 20 when 10 and 20 are joined together).  
Regarding claim 23, Zachrai discloses a busbar that is inserted into the busbar receptacle in bottom part ( a bus bar is inserted into 11), wherein an outer profile side of busbar aligns with sliding face of bottom part (top of bus bar aligns with top surface of 10) and rests on sliding face of top part if top part and bottom part are connected with each other (20 aligns with rest of top surface of 10 when closed together)..
 



	 

Allowable Subject Matter
	Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claims 17-18, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the releasable latching pawl projects from a first of the two opposite support sides and in the closed position is received in a latching receptacle in a second of the two opposite support sides  " in combination with the remaining limitations of the claim 13. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 

Conclusion




/PETE T LEE/Primary Examiner, Art Unit 2848